             Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                             )
   Cashman Dredging and Marine               )
   Contracting CO., LLC,                     )
                  Plaintiff,                 )
                                             )          Civil Action No.: 1:18-cv-12499-FDS
   v.                                        )
                                             )
   BARGE AGNES, and its engines, tackles, )
   apparel, appurtenances, etc. in rem; and  )
   DUMP SCOW TMC 140, and its                )
   engines, tackles, apparel, appurtenances, )
   etc., in rem,                             )
                  Defendants.                )
                                             )


        ANSWER OF BARGE AGNES AND DUMP SCOW TMC 140 TO PLAINTIFF’S
                          VERIFIED COMPLAINT

           NOW COMES the Barge Agnes and Dump Scow TMC 140 (the “Defendants”) and

   respectfully submits their Answer to the Plaintiff’s Verified Complaint as follow:


                                   JURISDICTION AND VENUE

1. The allegations contained in Paragraph 1 are conclusions of law and therefore require no

   response from the Defendants. To the extent the allegations contained in Paragraph 1 require a

   response, the Defendants deny the same.

2. The allegations contained in Paragraph 2 are conclusions of the law and therefore require no

   response from the Defendants. To the extent the allegations contained in Paragraph 2 require a

   response, the Defendants deny the same.
             Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 2 of 8



3. The allegations contained in Paragraph 3 are conclusions of the law and therefore require no

   response from the Defendants. To the extent the allegations contained in Paragraph 3 require a

   response, the Defendants deny the same.

4. The allegations contained in Paragraph 4 are conclusions of the law and therefore require no

   response from the Defendants. To the extent the allegations contained in Paragraph 4 require a

   response, the Defendants deny the same.

                                               PARTIES

5. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 5 and therefore deny the same.

6. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 6 and therefore deny the same.

7. The Defendants admit the truth of the allegations contained in Paragraph 7.

8. The Defendants admit the truth of the allegations contained in Paragraph 8.

                                     FACTUAL ALLEGATIONS

9. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 9 and therefore deny the same.

10. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 10 and therefore deny the same.

11. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 11 and therefore deny the same.

12. The Defendants deny the allegations contained in Paragraph 12.




                                                    2
             Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 3 of 8



13. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 13 and therefore deny the same.

14. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 14 and therefore deny the same.

15. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 15 and therefore deny the same.

16. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 16 and therefore deny the same.

17. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 17 and therefore deny the same.

18. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 18 and therefore deny the same.

19. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 19 and therefore deny the same.

20. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 20 and therefore deny the same.

21. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 21 and therefore deny the same.

22. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 22 and therefore deny the same.




                                                    3
             Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 4 of 8



                                               COUNT I
                                               SALVAGE

23. The Defendant repeats and realleges its responses to Paragraphs 1 through 22 as if fully set forth

   herein.

24. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 24 and therefore deny the same.

25. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 25 and therefore deny the same.

26. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 26 and therefore deny the same.

27. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 27 and therefore deny the same.

28. The Defendants deny the allegations contained in Paragraph 28.

29. The Defendants deny the allegations contained in Paragraph 29.

30. The Defendants are without knowledge or information sufficient to form a belief as to the truth

   of allegations contained in Paragraph 30 and therefore deny the same.


                                       COUNT II
                              ENFORCEMENT OF MARITIME LIEN

31. The Defendants repeat and reallege their responses to Paragraphs 1 through 30 as if fully set

   forth herein.

32. The Defendants deny the allegations contained in Paragraph 32.

33. The Defendants deny the allegations contained in Paragraph 33.




                                                    4
          Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 5 of 8



                                   AFFIRMATIVE DEFENSES

        NOW COMES the Defendants and incorporates the following Affirmative Defenses into

each and every cause of action contained in their Answer to Plaintiff’s Verified Complaint.

                                FIRST AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that the causes of action contained in the Plaintiff’s Verified Complaint fail

to state causes of action upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that the Plaintiff’s Verified Complaint is barred by virtue of the doctrine of

estoppel and/or the doctrine of waiver.

                               THIRD AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state they are entitled to an exoneration and or/limitation of their liability under

the Limitation of Liability Act of 1851, 46 U.S.C § § 30501-30512.



                              FOURTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that they hereby gives notice that it intends to rely upon other such defenses

as may become available or apparent during the course of discovery and/or as may be asserted by

other parties to litigation arising out of the alleged incident, and it thus reserves the right to

amend its Answers and Affirmative Defenses to assert such defenses.



                                                   5
          Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 6 of 8




                                FIFTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that the Plaintiff is not the real party in interest.

                                SIXTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that the Plaintiff lacks standing to bring its claims.

                               SEVENTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE,

the Defendants state that the Plaintiff has failed to join necessary and indispensable parties.

                               EIGHTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that neither the BARGE AGNES nor the TMC 140 were in peril at the time

of the alleged salvage.

                                NINTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that the Plaintiff’s recovery should be barred or reduced because the

Plaintiff has unclean hands.


                                TENTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,




                                                    6
          Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 7 of 8



the Defendants state that any recovery by the Plaintiff should be offset by any damage to the

Defendant vessel(s) caused during the alleged salvage operation.


                            ELEVENTH AFFIRMATIVE DEFENSE

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE DEFENSE,

the Defendants state that the operation alleged was a tow or tows and not salvage and thus the

Plaintiff is not entitled to an award.



        WHEREFORE, the Defendants pray the Plaintiff’s Complaint be dismissed together with

costs and attorneys fees.



                                                    Respectfully submitted,

                                                    The Defendants,
                                                    By their Attorneys,



                                                    /s/ Seth S. Holbrook
                                                    Seth S. Holbrook, BBO # 237850
                                                    HOLBROOK & MURPHY
                                                    238-240 Lewis Wharf
                                                    Boston, MA 02110
                                                    (617) 428-1151
                                                    sholbrook@holbrookmurphy.com




                                                7
          Case 1:18-cv-12499-FDS Document 27 Filed 01/24/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019, I electronically filed the foregoing document by

using the CM/ECF system which will send notification of such filing(s) to all registered

participants.

                                                    /s/ Seth S. Holbrook
                                                    Seth S. Holbrook, BBO # 237850




                                                8
